Title: From Thomas Jefferson to George Logan, 21 March 1801
From: Jefferson, Thomas
To: Logan, George



Dr Sir
Washington Mar. 21. 1801.

An immense press of business has prevented my sooner acknowleging your favors of Feb. 20. & 27. I join you in congratulations on the return of republican ascendency: and also in a sense of the necessity of restoring freedom to the ocean. but I doubt, with you, whether the US. ought to join in an armed confederacy for that purpose; or rather I am satisfied they ought not. it ought to be the very first object of our pursuits to have nothing to do with the European interests & politics. let them be free or slaves at will, navigators or agricultural, swallowed into one government or divided into a thousand. we have nothing to fear from them in any form, and therefore to take a part in their conflicts would be to divert our energies from creation to destruction. our commerce is so valuable to them that they will be glad to purchase it when the only price we  ask is to do us justice. I believe we have in our own hands the means of peaceable coercion; & that the moment they see our government so united as that [we] can make use of it, they will for their own interest be disposed to do us justice. in this way we shall not be obliged by any treaty of confederation to go to war for injuries done to others.
I will pray you to make my affectionate respects acceptable to mrs Logan, & to recieve yourself assurances of my constant esteem & attachment.

Th: Jefferson

